Citation Nr: 1243867	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since been returned to the RO in New Orleans, Louisiana.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of those proceedings has been associated with the Veteran's claims file.

In September 2010, the Board remanded the case in order to obtain the Veteran's VA medical records and provide him with a VA examination.  The issue now returns to the Board.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the September 2010 remand orders by obtaining the requested medical records and VA examination, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression, was also remanded in September 2010.  Following development conducted pursuant to the Board's September 2010 remand orders, the AOJ granted service connection for PTSD and depressive disorder not otherwise specified in a June 2011 rating decision, and assigned a disability rating of 30 percent, effective March 31, 2005.  As such is a complete grant of the benefits sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).



FINDING OF FACT

The Veteran's report of experiencing hearing loss during service, which continued to the present is not credible.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by a letter issued in April 2005, which advised the Veteran of the criteria for establishing service connection, and which was sent prior to the initial adjudication of the Veteran's claim.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue whose merits are addressed in this appeal has been obtained.  While the Veteran's service and personnel records have not been located, the Veteran was advised of their unavailability in a letter issued in August 2005, which also informed the Veteran that he should submit any service treatment or personnel records in his possession.  The Veteran submitted both service personnel and treatment records in his possession, as well as lay statements authored by both himself and his former spouse, demonstrating his actual knowledge of the alternate forms of documentation he could submit to substantiate his claim.

Additionally, the Veteran's private treatment records have been obtained, and the Veteran has not identified any additional relevant, available evidence that is not of record.  The evidence of record also reflects that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since approximately 2001; however, the evidence does not reflect nor does the Veteran report that his SSA disability benefits were awarded in conjunction with the disability for which he is seeking service connection; rather, he reports that he became disabled for SSA purposes due to his coronary and back disorders.  Moreover, the Veteran's treatment of record prior to 2001 does not reference the disability for which he is currently seeking service connection, thereby corroborating the Veteran's reports that his SSA disability benefits were not awarded based on evidence of his currently claimed condition.  Thus, the Board finds that a remand of this case to obtain the Veteran's SSA records would cause undue delay in adjudicating the Veteran's service connection claims.

The VA examination provided to the Veteran in October 2010 was adequate because the examiner considered the Veteran's medical history; described his hearing loss in detail, including by the use of audiometric and speech recognition test results; and provided a nexus opinion and accompanying rationale which cited the Veteran's current diagnosis and service treatment records.  A VA medical opinion will be considered adequate if it (1) is based upon consideration of the veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet.App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions." Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, specific questions were asked directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, this presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested high frequency sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of service.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

At the outset of this discussion, the Board notes that, as referenced above, the majority of the Veteran's service treatment and personnel records have not been located.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran reports that his hearing loss began during service after he was in close proximity to a rocket explosion in 1969 during his Vietnam service.  He reports that he sought treatment during service for hearing loss that began after the explosion, but that he was advised that his condition could not be treated.  See July 2010 transcript, pp. 4, 13-16.

The Veteran's available service medical records includes his separation examination report dated in January 1971, after his Vietnam service and exposure to a rocket explosion in 1969.  However, the examination report fails to reference any hearing loss or other audiological impairment.  Audiometric test results at separation from service were:

Jan. 1971


HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
-
15
LEFT
25
10
3
-
15

The Veteran's post-service treatment records dated from beginning in the early 1990's, likewise, do not reflect that he demonstrated any hearing loss for VA purposes at his separation from service, nor sought any audiological treatment for his reported bilateral hearing loss since his discharge from service.

The Veteran has asserted that a private physician, Dr. Peter Galvan, who was performing an angiogram in 1998, "examined my ears and he told me there was nothing that could be done[;] that the [1969 rocket] explosion had done damage."  See July 2010 transcript, p. 15.  However, the Board finds that this opinion is entitled to little probative value because it is unaccompanied by any rationale.  Furthermore, the Board finds that the credibility of the Veteran's report is outweighed by the documented evidence to the contrary because Dr. Galvan's treatment records of the Veteran include no mention of hearing loss or the cause(s) thereof.

VA provided the Veteran with a compensation and pension examination germane to his claim in October 2010.  Audiometric test results at that time were:




Oct. 2010


HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
65
70
LEFT
40
40
60
65
65

Additional testing at the October 2010 examination revealed that the Veteran's speech recognition scores were 84 in the right ear, and 68 in the left ear.  The VA examiner diagnosed the Veteran with bilateral mild-to-severe sensorineural hearing loss.  The examiner opined that:

The documentation of hearing within normal limits at induction [into service], documentation of hearing within normal limits at separation [from service], and the lack of documentation of an OSHA [Occupational Safety and Health Administration]-defined STS [significant threshold shift] during military service indicate that it is NOT at least as likely as not (50/50 probability) that [the V]eteran's current hearing loss...condition is related to his military service.

The Board finds that the October 2010 VA examiner's opinion is competent based on the audiologist's medical expertise, credible based on his duty to provide truthful opinions, and highly probative based on his medical reasoning, internal consistency, and consistency with the evidence of record.

The Veteran is competent to report that he was exposed to noise in service in 1969, and that he has had difficulty hearing since that time.  Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  Indeed, given the unavailability of the majority of the Veteran's service treatment records and resolving all reasonable doubt in his favor, the Board finds that the Veteran experienced noise exposure from a rocket during service.

However, the Board finds that the Veteran's assertion that he has experienced hearing loss continuously during the decades since service is not credible.  The Board notes that a lack of contemporaneous medical evidence does not necessarily render lay assertions non-credible.  See Buchanan v. Nicholson, 7 Vet. App. 498, 511 (1998), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996).  Here, however, VA has obtained the Veteran's post-service treatment spanning a period from 1991 forward, and these records reflect that the Veteran sought medical treatment on a regular basis for numerous maladies, both major and minor, during this span of time-yet no medical record prior to the October 2010 VA examination reflects the Veteran's report that he was experiencing hearing loss.  The Board is not persuaded by the Veteran's statement at his July 2010 hearing that he stopped seeking treatment because he was told that nothing could fix his hearing loss; indeed, even if hearing loss were irreparable, the Veteran had not attempted to ameliorate its effects by obtaining hearing aids in the 35 years between service and his claim.  Furthermore, the Veteran's testimony that his hearing loss only "got a little bit worse, not much" over the years since service is directly contradicted by his audiometric test results during service and during the pendency of the claim.  See July 2010 transcript, p. 16; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).

Additionally, the Board notes that while the Veteran is competent to report a loss of hearing in service, he is not competent to ascertain the degree thereof, because audiometric levels can only be objectively confirmed via testing, such as was performed at the Veteran's separation from service.  Woehlaert v. Nicholson, 21 Vet.App. 456, 462 (2007).

Thus, given the evidence as a whole, the Board finds that the Veteran's assertions that his current hearing loss is attributable to a 1969 rocket explosion, (and not, for example, to his lengthy post-service career as a sheet metal mechanic), are neither competent nor credible.  The Board further finds that the Veteran's assertion that he has experienced hearing loss continuously since service (although failing to report his hearing loss until approximately 35 years after service), is not credible.  Finally, service connection is not warranted on the basis of chronicity because there is no diagnosis of chronic hearing loss during service.  38 C.F.R. § 3.303(b).

Given the absence of any credible reports reflecting that the Veteran has experienced hearing loss continuously since service, the Board finds that there is no factual basis upon which to conclude any current chronic hearing loss is linked to service.  While service connection is possible for hearing loss which first met VA's definition of disability after service, it is not warranted in this case because the most probative evidence of record-the October 2010 VA examination report-shows that the Veteran's current hearing loss is less likely than not related to service.  Hensley, supra, at 159.  Accordingly, the Veteran's appeal of this issue is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


